--------------------------------------------------------------------------------

Exhibit 10.01
 
Amendment Number 3 to Employment Agreement
 
This Amendment Number 3 (the “Amendment”) to the Letter Agreement dated January
5, 2005 (the “Agreement”) by and between you, Jeffrey T. Housenbold, and
Shutterfly, Inc. (the “Company”), as amended effective December 8, 2008 and
March 12, 2009, is effective as of February 17, 2012 (the “Effective Date”).
 
Recitals
 
Whereas, you and the Company have previously entered into an Agreement dated as
of January 5, 2005, whereby the Company confirmed your employment upon certain
terms and conditions;
 
Whereas, you and the Company previously entered into an amendment to the
Agreement effective as of December 8, 2008 (“Amendment Number 1”) and an
amendment to the Agreement effective as of March 12, 2009 (“Amendment Number
2”); and
 
 Whereas, you and the Company agree it is advisable to amend the Agreement
further;
 
Now, Therefore, for good and valuable consideration, the receipt, sufficiency
and adequacy of which is hereby acknowledged, you and the Company hereby agree
to the following changes to the Agreement:


Any capitalized terms used herein but not defined herein shall have the meanings
ascribed to them in the Agreement, Amendment Number 1 or Amendment Number 2.


(1)           Subsection (ii) of Section 5(a) of the Agreement, as it has been
deleted and replaced by subparagraph (2) of Amendment Number 1, is hereby
deleted and replaced with the following:


“. . . (ii) a requirement by the Company that you relocate your principal office
to a facility more than thirty-five (35) miles from the Company’s current
Redwood City, California headquarters; . . .”


(2)           Section 6(c) of the Agreement, as it has been deleted and replaced
by subparagraph (4) of Amendment Number 1is hereby deleted and replaced with the
following:
 
In the event of your Involuntary Termination or Termination without Cause within
twelve (12) months following the closing of a Change in Control, in lieu of any
payment under Section 6(b) above, you will be entitled to (i) a lump sum payment
equivalent to your then-current base salary for a period of fifteen (15) months
and the maximum Target Bonus for the year in which the termination occurred plus
an additional one fourth (1/4) of the maximum Target Bonus for the year in which
the termination occurred; and (ii) accelerated vesting of all of your unvested
options and restricted stock units, including earned and unearned unvested
performance-based restricted stock units.


 
 

--------------------------------------------------------------------------------

 
 
Except as specifically set forth above, all terms and conditions of the
Agreement, as amended by Amendment Number 1 and Amendment Number 2 shall remain
in full force and effect.  This Amendment shall be deemed to form an integral
part of the Agreement, as amended by Amendment Number 1 and Amendment Number
2.  In the event of any inconsistency or conflict between the provisions of the
Agreement, as amended by Amendment Number 1 and Amendment Number 2 and this
Amendment, the provisions of this Amendment will prevail and govern.
 
This Amendment may be executed in counterparts and, upon delivery of
counterparts which together show the execution by both parties hereto, shall
constitute one agreement which shall inure to the benefit of and be binding upon
the parties hereto.
 
In Witness Whereof, the parties hereto have caused this Amendment to be entered
into as of the Effective Date.
 

SHUTTERFLY, INC.                             By:  /s/ Peter Navin  
/s/Jeffrey T. Housenbold
 

Name: Peter Navin    Jeffrey T. Housenbold   Title: Senior Vice President,      
 
Human Resources
     

 
 

--------------------------------------------------------------------------------